Citation Nr: 1630238	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to an initial disability rating greater than 70 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Oakland, California (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his March 2010 VA Form 9 perfecting his appeal to the Board, the Veteran requested a Board hearing at his local VA office.  Thereafter, in January 2012, the Veteran withdrew his request for a hearing.  In November 2014, the Board remanded the Veteran's claim for additional development, and his claim has since been returned to the Board.

In May 2016, the Veteran's representative submitted a letter stating that, "[a]s per the VA Form 9 dated March 03, 2010, the Veteran wishes to have a BVA hearing at a local VA office."  Although the Veteran previously withdrew the March 2010 hearing request, the Board construes the May 2016 statement from his representative as a new request for a hearing before the Board.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran an opportunity to present evidence at the requested hearing.  Therefore, remand is required to schedule the Veteran for a Board hearing, at his local VA office, so that he may provide testimony in support of his appeal seeking an initial disability rating greater than 70 percent for his service-connected PTSD.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at his local VA office in accordance with appropriate procedures.  Provide notice to the Veteran and his representative of the time, place, and location of the Travel Board hearing, and associate a copy of the notification letter with the record.  See 38 U.S.C.A. § 7107(d) (West 2014); 38 C.F.R. § 20.704 (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




